                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                             4:19CR3121

        vs.
                                                               ORDER
TRAVIS LAWRENCE FERGUSON,

                      Defendant.


        Defendant has moved to continue the pretrial motion deadline, (Filing No.
18), because Defendant and defense counsel need additional time to fully review
the discovery received before deciding if pretrial motions should be filed. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

   IT IS ORDERED:

   1)         Defendant’s motion to continue, (Filing No. 18), is granted.
   2)         Pretrial motions and briefs shall be filed by January 10, 2020.

   3)         Trial of this case is remains set to begin before the Honorable John M.
              Gerrard, Chief United States District Judge, in Courtroom 1, United
              States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on January 27,
              2020, or as soon thereafter as the case may be called, for a duration
              of five (5) trial days. Jury selection will be held at commencement of
              trial.
   4)         The ends of justice served by granting the motion to continue
              outweigh the interests of the public and the defendant in a speedy
              trial, and the additional time between today’s date and January 10,
              2020 be deemed excludable time in any computation of time under the
              requirements of the Speedy Trial Act, because although counsel have
              been duly diligent, additional time is needed to prepare for trial.

   December 30, 2019.                           BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
